Citation Nr: 1206934	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected traumatic arthritis of the right ankle.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected traumatic arthritis of the right ankle.

3.  Entitlement to service connection for pain and numbness in the legs, to include as secondary to service-connected traumatic arthritis of the right ankle.

4.  Entitlement to an initial rating in excess of 30 percent for PTSD.

5.  Entitlement to an increased rating for traumatic arthritis of the right ankle, currently evaluated as 10 percent disabling. 

6.  Entitlement to service connection for premature ventricular contractions with bradycardia (claimed as atrial fibrillation), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A January 2007 rating decision denied entitlement to service connection for lumbar and cervical spine disorders and pain and numbness in the legs, awarded service connection for PTSD and assigned an initial 30 percent rating, and continued a previously assigned 10 percent rating for traumatic arthritis of the right ankle.  A November 2010 rating decision denied entitlement to service connection for premature ventricular contractions with bradycardia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2011 the Board received additional evidence from the Veteran, including an October 2011 notification from the Social Security Administration (SSA) that he is entitled to SSA disability benefits beginning April 2011.  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand the records from SSA should be requested.

In addition, the Board notes that the May 2006 VA examination concerning the spine and leg pain/numbness claims provided an opinion that the service-connected right ankle disability did not cause those conditions.  However, the examiner did not address whether the right ankle disability aggravates those disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes to provide an examination, it must be an adequate one).  Accordingly, a new examination and opinion should be sought.  

Further, the last VA examinations concerning the Veteran's service-connected PTSD and right ankle disability were conducted in May 2006, almost 6 years ago.  As the evidence suggests these disabilities may have worsened since that time, current VA examinations should be conducted.

The AMC/RO also should obtain any relevant, ongoing treatment records from the Altoona VA medical center dated since June 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in July 2011 the Veteran expressed disagreement with the denial of service connection for premature ventricular contractions with bradycardia (claimed as atrial fibrillation), to include as secondary to service-connected PTSD.  This statement is accepted as a timely notice of disagreement (NOD) with the November 2010 rating decision cited on this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for lumbar and cervical spine disorders, pain and numbness in the legs, PTSD, and traumatic arthritis of the right ankle.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records from the Altoona VA medical center dated since June 2009.

3.  Schedule the Veteran for a VA spine examination, to determine the nature of any lumbar and cervical spine conditions and disability manifested by pain/numbness of the legs.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any lumbar spine disability, cervical spine disability, and pain/numbness disability of the legs identified.  Thereafter, the examiner should provide an opinion as to whether any lumbar spine disability, cervical spine disability, and pain/numbness disability of the legs is at least as likely as not (50 percent probability or greater) caused by the service-connected right ankle condition.  If not caused by that condition, then the examiner should opine whether is at least as likely as not (50 percent probability or greater) that any lumbar spine disability, cervical spine disability, and/or pain/numbness disability of the legs is permanently worsened beyond normal progression (aggravated) by the service connected right ankle disability.  If the examiner finds that any of the above disabilities is aggravated by the service connected right ankle condition, the examiner should attempt to quantify the degree of worsening of that disability that is caused by the right ankle disability.  The medical basis for the conclusions reached should be provided.

4.  Schedule the Veteran for a VA joints examination to determine the current nature and severity of the Veteran's right ankle disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.  

The examiner should conduct a thorough orthopedic examination of the right ankle and describe all associated symptomatology.  The examiner should document any limitation of motion, including any limitation of motion due to pain and any functional loss pertaining to the right ankle, including due to pain or weakness, and to document all objective evidence of those symptoms, including any related muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported, to include a Global Assessment of Functioning score. 

6.  After completion of the above and any additional development deemed necessary, the claims for service connection for lumbar spine disability, cervical spine disability, and pain/numbness disability of the legs and the claims for higher ratings for PTSD and traumatic arthritis of the right ankle appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, these issues should be returned to the Board for appellate review if in order.

7.  The AMC/RO should issue to the Veteran an SOC addressing the claim regarding entitlement to service connection for premature ventricular contractions with bradycardia, to include as secondary to service-connected PTSD, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


